September 16 2014


              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    No. AF 07-0110

                                                                             FIa E
IN RE ANEW RULE 16 TO BE ADDED
TO THE MONTANA UNIFORM DISTRICT                              ORDER                SEP 16 2014
COURT RULES
                                                                                  EiSmith
                                                                        ,,,IERK OF THE SUPREME COURT
                                                                               STATE OF MONTANA

      The Uniform District Court Rules Commission has proposed a new rule to be
added to the Montana Uniform District Court Rules to address the subject of
electronically-generated attorney signatures. After publishing and allowing a comment
period on the proposed new Rule, the Court has decided to adopt it.
      Therefore,
      IT IS ORDERED that Rule 16, set forth below, is added to the Montana Uniform
District Court Rules.
   Rule 16 — Attorney's Copied or Electronically-Generated Signature.
          An attorney's copied or electronically-generated signature shall be deemed
   original for all court-filed documents.

      The Clerk is directed to provide copies of this Order to each district court judge
and each clerk of the district court for the state courts of Montana, the State Bar of
Montana, and to each member of the Uniform District Court Rules Commission.
      DATED this I      6 day of September, 2014.



                                                             Chief Justice




                                                 MI                          Ai
2